Citation Nr: 0406097	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-17 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim for entitlement to service connection for 
degenerative disc disease of the lumbar spine, claimed as a 
low back disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Togas, Maine, which denied service connection for 
degenerative disc disease, claimed as back.  On appeal, the 
veteran testified at a video-teleconference, with the 
undersigned presiding, in November 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.  


REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.

The veteran filed his original claim for service connection 
for a back condition in January 2001.  The claim was denied 
by the RO in a July 2001 rating decision, of which he was 
notified by VA letter in August 2001 and apprised of his 
appellate rights.  The veteran did not appeal the July 2001 
decision. 

A notice of disagreement essentially expresses 
dissatisfaction or disagreement with an adjudicative 
determination by, in this case, the RO.  See  38 C.F.R. 
§ 20.201(2003).  A desire to contest the results of the RO's 
denial will constitute a notice of disagreement.  Id.  In 
September 2001, the veteran's representative submitted a 
letter "requesting that a claim be established for service 
connected disability benefits for a back condition."  The 
correspondence expressly stated that the communication is to 
be considered as a formal claim in accordance with 38 C.F.R. 
§ 3.151.  Therefore, the September 2001 correspondence is a 
request to reopen the veteran's claim for a back condition, 
and not a notice of disagreement with the July 2001 rating 
action.  No other documents were received from the veteran 
that could be construed as disagreeing with the July 2001 
rating action.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

In September 2001, VA received the veteran's current claim to 
reopen a final, unappealed, RO decision denying service 
connection for degenerative disc disease of the lumbar spine, 
claimed as a back disorder.  VA provided the veteran with a 
duty to assist letter in November 2001 and in a rating 
decision dated in March 2002, the RO denied entitlement to 
service connection for degenerative disc disease of the 
lumbar spine, claimed as a back disorder, on a de novo basis, 
without first making a determination as to whether new and 
material evidence had been submitted to even warrant 
reopening the claim.  Additionally, the statement of the 
case, issued in April 2003, did not contain the law and 
regulations pertaining to a final decision or address new and 
material evidence that would be necessary to reopen a prior 
final decision.  

The Board points out that jurisdictional requirements are 
important and it is not "harmless" error when VA, during 
the claims adjudication process, fails to address threshold 
jurisdictional issues.  This is particularly true when VA 
ignores the mandate of 38 U.S.C.A. § 7105(c) (West 2002), 
which provides that finally denied claims cannot be reopened 
without the submission of "new and material evidence" under 
38 U.S.C.A. § 5108 (West 2002), be it either a final Board 
decision or an unappealed final RO denial.  See McGinnis v. 
Brown, 4 Vet. App. 239 (1993).  


Further, the Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also Charles 
v.Principi, 16 Vet. App. 370, 373; Quartuccio v. Principi, 16 
Vet. App. 183, 187.  The amendments to 38 C.F.R. §§ 3.156(a), 
3.159(c) and 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Inasmuch as the veteran's current application to reopen a 
finally decided disallowed claim was received subsequent to 
that date, the application to reopen must be decided under 
the versions of 38 C.F.R. §§ 3.156 and 3,159, as amended 
effective August 29, 2001.

In addition, the VCAA notes that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed, except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. §  
5108)."  See 38 U.S.C.A. § 5103A(f) (West 2002).  Therefore, 
the recent change to the law has not modified the requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  Thus, it 
is necessary that the case be adjudicated initially by the RO 
on the issue of whether new and material evidence is of 
record to reopen the claim of service connection for 
degenerative disc disease, claimed as back.  If, and only if, 
it is determined that such evidence has been presented, will 
the claim will be reopened, and any required development 
would then be undertaken.  See Elkins v. West, 12 Vet. App. 
209 (1999).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what constitutes new 
and material evidence, be it medical or 
lay evidence, necessary to substantiate 
the claim to reopen a final disallowance 
of service connection for degenerative 
disc disease, claimed as back.  A general 
form letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

2.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. §§ 3.156, 
3.159, as amended, effective August 29, 
2001, (2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Thereafter, the RO should 
readjudicate the claim of whether new and 
material evidence has been submitted to 
warrant reopening a final disallowed 
claim for service connection for 
degenerative disc disease, claimed as 
back.  The RO is advised that they are to 
make determinations on the issues 
currently being remanded based on the law 
and regulations in effect at the time of 
their decisions, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


